EXECUTIVE EMPLOYMENT AGREEMENT

THIS AGREEMENT is made as of the 30th day of September 2013, at Sarasota,
Florida, between AF Ocean Investment Management Company, a Florida corporation
(“Corporation” or “Company” or “Employer”), and Andy Z. Fan ( “Employee”).

In consideration of the mutual covenants, agreements and provisions contained in
this Agreement, the parties agree as follows:



1.0

EMPLOYMENT.  Employer employs Employee as President and Chief Executive Officer,
and Employee accepts employment, upon the terms and conditions set forth herein
(“Employment”).



2.0

TERM.  This Agreement shall commence effective as of September 1, 2013, and
shall continue in effect for a period of five (5) years (the “Employment
Period”); unless terminated earlier, by Company or Employee, upon prior written
notice.  Further, if a change of control (as defined herein) of the Company
shall have occurred during the Employment Period, this Agreement shall continue
in effect for a period of twelve (12) months beyond the month in which such
change of control occurred.



3.0

CHANGE OF CONTROL.  The term “Change of Control of the Company” shall mean a
change in control of a nature that would be required to be reported in response
to Item 6(e) of Schedule 14A of Regulation 14A promulgated under the Securities
Exchange Act of 1934 as in effect on the date of this Agreement or, if Item 6(e)
is no longer in effect, any regulations issued by the Securities and Exchange
Commission pursuant to the Securities and Exchange Act of 1934 which serve
similar purposes; provided that, without limitation, such change in control
shall be deemed to have occurred if and when (a) any “person” (as such term is
used in Sections 13(d) and 14(d)(2) of the Securities Exchange Act of 1934) is
or becomes a beneficial owner, directly or indirectly, of securities of the
company representing 25% or more of the combined voting power of the company’s
then outstanding securities or (b) individuals who were members of the Board of
Directors of the Company immediately prior to a meeting of the shareholders of
the Company involving a contest for the election of directors shall not
constitute a majority of the Board of Directors following such election. Any
changes in share structure resulting from funding of the Company shall not be
considered a Change of Control.



4.0

COMPENSATION.  For all services to be rendered by the Employee pursuant to his
duties set forth in this Agreement, the Employee shall be paid as compensation;



4.1

Base Salary and Considerations.  A fixed salary in the amount of $30,000 per
year, payable in installments according to the Company’s regular payroll
schedule.  This salary shall be reviewed from time to time during the term of
this Agreement by the Corporation’s Board of Directors or Compensation and
Benefits Committee of the Board.



4.2

Employee Benefit Plans.  The Employee, his dependents and beneficiaries, shall
be entitled to participate in any pension, profit sharing, ESOP, medical





4/1/2014 11:33 AM

Page 1 of 10







reimbursement, insurance or other employee payment or benefit plan of the
Employer as may be in effect from time to time. At current time, only Travel
Expenses are reimbursed by the Company.



4.3

Cumulative Compensation.  The compensation provided for in paragraphs 4.1 and
4.2 above, together with the perquisites set forth in section 6.0 below, are in
addition to the benefits provided for upon termination pursuant to Section 12.0
below.



4.4

Indemnification.  The Corporation hereby agrees to indemnify, and keep
indemnified in accordance with, and to the fullest extent authorized by, the
Laws of the State of California or Florida, as applicable as may be in effect
from time to time, the Employee, from and against any expenses (including
attorney’s fees), judgments, fines and amounts paid in settlement actually and
reasonably incurred by the Employee in connection with any threatened, pending
or completed action, suit or proceeding, whether or not such action is by or in
the right of the Corporation or such other enterprise with respect to which the
Employee serves or has served as a director, officer or employee, by reason of
the fact that the Employee is or was a director, officer or employee , of the
Corporation, or is or was serving at the request of the Corporation as a
director, officer or employee of another corporation, partnership, joint
venture, trust or other enterprise.  The indemnification rights granted to the
Employee under this Agreement shall not be deemed exclusive of, or in limitation
of, any rights to which Employee may be entitled under the law of its state of
incorporation, the Corporation’s Certification of Incorporation of By-Laws, any
other agreement, vote of stockholders or directors or otherwise.



5.0

EXPENSES.  During the term hereof, the Corporation will reimburse the Employee
for any reasonable out-of-pocket expenses incurred by the Employee in
performance of service for the Corporation under this Agreement (e.g.,
transportation, lodging and food expenses incurred while traveling on
Corporation business) and any other expenses incurred by the Employee in
furtherance of the Corporation’s business; provided, however, that the Employee
renders to the Corporation a complete and accurate accounting of all such
expenses.



6.0

PERQUISITES.  During the period of employment, Employee shall be entitled to
perquisites, including, without limitation, an appropriate office, and fringe
benefits accorded employees of equal rank.



7.0

MINIMUM COMPENSATION.  Nothing in this Agreement shall preclude the Company from
amending or terminating any employee benefit plan or practice or the provision
of certain perquisites; provided, however, that it is the intent of the parties
that the Employee shall continue to be entitled, during the period of
employment, to compensation, benefits and perquisites as set forth above at
least equal to those attached to his position on the date of this Agreement.
Nothing in this Agreement shall operate or be construed to reduce, or authorize
a reduction, without the Employee’s prior written consent, in the level of such
compensation, benefits and perquisites.





4/1/2014 11:33 AM

Page 2 of 10











8.0

VACATIONS.  The Employee shall be entitled to a vacation with full compensation
equal to four (4) weeks each year; provided, however, that the Employee’s
vacation will be scheduled at such time as will least interfere with the
business of the Employer.  Attendance at a business seminar is not to be deemed
a vacation; provided, whoever, that attendance at such meetings or seminars
shall be planned so as to least interfere with the business of the Employer.



9.0

EMPLOYMENT.  The Company hereby agrees to continue the Employee in its employ,
and the Employee hereby agrees to remain in the employ of the Company, for the
Employment Period as specified in Section 2.0, to exercise such authority and
perform such duties as are commensurate with the authority being exercised and
duties being performed by the Employee immediately prior to the effective date
of this Agreement, which services shall be performed at the location where the
Employee was employed immediately prior to the Effective Date of this Agreement
or at such other location as the Company may reasonably require; provided that
the Employee shall not be required to accept a location which is unreasonable in
the light of the Employee’s personal circumstances.  The Employee agrees that
during the Employment Period he shall devote such business time as may be
required to perform his Employee duties as described herein faithfully and
efficiently.



10.0

PERFORMANCE.  It is contemplated that during the period of employment the
Employee shall serve as an Employee of the Company with the office and title of
President and Chief Executive Officer during the period of employment and shall
hold a position of responsibility and importance, with the functions, duties and
responsibilities attached thereto, at least equal to in responsibility and
importance and in scope to and commensurate with his position described in
general terms in this Section 10.0.



11.0

TERMINATION.



11.1

During the period of employment, Employee may terminate this Agreement without
cause or for cause.  For the purposes of this Section 11.1, the term “cause”
shall include the occurrence of any of the following:



11.1.1

The breach or violation by the Company of any of the terms of this Agreement;



11.1.2

Any significant change in position, duties and responsibilities of the Employee
to which the Employee does not consent;  



11.1.3

In the event of a change in control as defined in Section 3.0 hereof, any change
in the circumstances of employment which the Employee determines, in good faith,
results in his being unable to carry out the duties and responsibilities
attached to the position and contemplated by the definition of that position set
forth in this Agreement.



11.2

In the event of an occurrence described in subsection 11.1, above, the Employee
shall serve written notice of such event upon the Company, setting forth in
detail the circumstances which the Employee has determined constitutes “cause”
within





4/1/2014 11:33 AM

Page 3 of 10







any of those definitions.  In the event the Company should remedy or otherwise
cure the facts constituting the cause relied upon by the Employee within thirty
(30) calendar days after such written notice, such fact or circumstance shall
not be deemed to constitute “cause” for which employment can be terminated
within the meaning of Section 11.1 above.



11.3

During the period of employment, the Corporation may terminate this Agreement
for cause and upon 30 calendar days written notice to Employee.  For the purpose
of this Section 11.3, the term “cause” shall only include the occurrence of the
following:



11.3.1

Employee is convicted (by trial, upon a plea, or otherwise) or the admission of
guilt be Employee, of any felony, or misdemeanor involving moral turpitude or
other act of dishonestly, fraud or deceit involving the Company.



11.4

During the period of employment, the Corporation may terminate this Agreement
without cause upon 30 days written notice to Employee.  



12.0

TERMINATION PAYMENTS.  



12.1

In the event of a termination subject to the provisions of Sections 11.1 or 11.4
of this Agreement, the Company shall pay to the Employee and provide him or her
with the following:



12.1.1

The Company shall continue to pay the Employee his salary on a monthly basis at
the same rate as an amount equal to payment at Employee’s base salary rate for
the remaining period of Term, plus an amount equal to one hundred percent (100%)
of Employee's annual base salary.  



12.1.2

During the remainder of the Employment or payment Period, the Employee shall
continue to be treated as an employee under the provisions of any incentive
compensation described in Section 4.2  In addition, the Employee shall continue
to be entitled to all benefits and service credit for benefits under medical,
insurance, split-dollar life insurance and other employee benefit plans,
programs and arrangements of the Company described or referred to in Section 4.3
as if he were still employed during such period under this Agreement.






12.2

In the event of a termination subject to the provisions of Section 11.3 of this
Agreement, the Company shall pay to the Employee and provide him or her with the
following:




12.2.1

The Company will pay the Employee a prorated monthly salary as of the final day
of employment as per the termination date.






13

DISABILITY.





4/1/2014 11:33 AM

Page 4 of 10











13.1

If the Employee is unable to perform the Employee’s services by reason of
illness or incapacity, the Employee’s regular compensation shall be continued
for a period of four (4) months following the week in which such illness or
incapacity commences, at the end of which time no further compensation shall be
due and payable to the Employee until the Employee shall return and resume the
Employee’s duties.  In the event the Employee is eligible to receive payments on
account of the fringe benefit program covering disability provided by the
Corporation, then the Employee’s base salary, as defined as above, will be
reduced to the extent of such entitlement and receipt.



13.2

If, because of illness, physical or mental disability or other incapacity,
Employee shall fail, for a period of 120 work days during the term hereof, to
render the services provided for by this Agreement, or if Employee contracts an
illness or injury which will permanently  prevent performance by him or her of
the services and duties provided for by this Agreement, by Employer’s notice to
the Employee effective 30 days after the giving of such notice, after which
additional compensation shall be due as contained in paragraph 14.0 after the
receipt of which no additional compensation shall be due.



14

DEATH.  In the event of the death of Employee during the term of this Agreement,
his employment hereunder shall terminate on the date of his death.  In the
accounting between the Employer and the Employee’s personal representative,
Employee’s estate shall be due compensation under this Agreement equal to one
year of Employee’s salary.  



15

NON-INTERFERENCE WITH EMPLOYEES.



15.1

Employee covenants with the Corporation that employees of or consultants to the
Corporation and employees of and consultants to firms, corporations or entities
affiliated with the Corporation have, of necessity, been exposed to and have
acquired certain knowledge, understandings, and know-how concerning the
Corporation’s business operations which is confidential information and
proprietary to the Corporation.



15.2

In order to protect the Corporation’s confidential information and to promote
and insure the continuity of the Corporation’s contractual relations with its
employees and consultants, Employee covenants and agrees that for so long as
Employee holds any position or affiliation with the Corporation, including
service to the Corporation as an officer, director, employee, consultant, agent
or contractor, and for a period of twelve (12) months from the date Employee
ceases to hold any such position or status with the Corporation or otherwise
becomes disaffiliated with the Corporation, he will not directly or indirectly,
or permit or encourage other to directly or indirectly (i) interfere in any
manner whatsoever with the Corporation’s contractual or other relations with any
or all of its employees or consultants, or (ii) induce or attempt to induce any
employee or consultant to the Corporation to cease performing services for or on
behalf of the Corporation, or (iii) solicit, offer to retain, or retain, or in
any other manner engage or employ the services of, any person or entity who or
which is retained or engaged by the





4/1/2014 11:33 AM

Page 5 of 10







Corporation, or any firm, corporation or entity affiliated with the Corporation,
as an employee, consultant or agent.



15.3

In the Event any court of competent jurisdiction determines or holds that all or
any portion of the covenants contained in this Section 15.0 are unlawful,
invalid, or unenforceable for any reasons, then the parties hereto agree to
modify the provisions of this Section 15.0 if and only to the extent necessary
to render the covenants herein contained enforceable and otherwise in
conformance with all legal requirements.



16

CLIENTS AND CUSTOMERS.



16.1

Employee covenants with the Corporation that the clients and customers of the
Corporation, both actual and contemplated, constitute actual and prospective
business relationships which are proprietary to the Corporation and comprise, in
part, the Corporation’s confidential information and trade secrets.



16.2

In order to protect the Corporation’s proprietary rights and to promote and
ensure the continuity of the Corporation’s contractual relations with its
customers and clients, Employee covenants and agrees that, and for so long as
Employee holds any  position or affiliation with the Corporation, including
service to the Corporation as an officer, director, employee, consultant, agent
or contractor, and for a period of twelve (12) months from the date Employee
ceases to hold any such position or status with the Corporation or otherwise
becomes disaffiliated with the Corporation, he will not directly or indirectly,
or permit or encourage others to directly or indirectly  (i) interfere in any
manner whatsoever with the Corporation’s contractual relations with any clients
or customers, or (ii) induce or attempt to induce any client or customer of the
Corporation to cease doing business with the Corporation.



16.3

In the event any court of competent jurisdiction determines or holds that all or
any portions of the covenants contained in this Section 16.0 are unlawful,
invalid or unenforceable for any reason, then the parties hereto agree to modify
the provisions of this Section 16.0 if and only to the extent necessary to
render the covenants herein contained enforceable and otherwise in conformance
with all legal requirements.



17

COVENANT TO RETAIN CONFIDENCES.



17.1

Employee understands that all information learned, known, made, devised or
developed concerning any of the Company’s products and activities, including,
without limitation, any inventions, discoveries, improvements, processes,
formulas, computer programs (including their structure, sequence, organization,
coherence, look and feel), apparatus, equipment, customer and client lists,
marketing plans, mailing lists, art, graphics, display, research, and the like
used by the Corporation in connection with its business constitutes the
confidential information, proprietary information and trade secrets of the
Corporation.  





4/1/2014 11:33 AM

Page 6 of 10







Employee covenants and agrees that he will not (except as required in the course
of his position with the Corporation or as required by law), during the term
hereof or thereafter for a period of twelve (12) months, voluntarily communicate
or divulge to, or use for the benefit of his or herself or any other person,
firm, association, or corporation, without the consent of the Corporation, any
confidential information or trade secrets possessed, owned, or used by the
Corporation or its affiliates that may be communicated to, acquired by, or
learned of by the Employee in the course of or as a result of his services with
the Corporation.  For the purposes of this Section 17.1, confidential
information of the Corporation shall not include (i) any information developed
by the Employee independently of services performed by the Employee for the
Corporation pursuant to this Agreement; (ii) any information rightfully obtained
by the Employee from a third party without restriction; (iii) any information
publicly available other than through the fault or negligence of the Employee;
(iv) any information disclosed by the corporation to third parties without
restriction; or (v) information already known by the Employee prior to its
disclosure by the Corporation.



17.2

Employee will not use in the course of Employee’s employment with the
Corporation, or disclose or otherwise make available to the Corporation, any
information, documents or other items which Employee may have received from any
other person or entity (including any prior employer), and which Employee is
knowingly prohibited from so using, disclosing or making available.



17.3

All records, files, memoranda, reports, price lists, customer lists, drawings,
plans, sketches, documents, prototypes, testing data, equipment, electronically
stored information on disk, tape or any other medium or existing in computer
memory transmitted by any means, including, but not limited to, telephone or
electronic data transmission and the like, relating to the business of the
Corporation or its affiliates, which Employee shall use or prepare or come into
contact with, shall remain the sole property of the Corporation.



18

WORK PRODUCT.



18.1

All trade secrets, know-how, confidential information, copyrightable material,
inventions, discoveries, and improvements, including computer programs (their
structure, sequence, organization, coherence, look and feel), whether patentable
or unpatentable, copyrightable or uncopyrightable, made, devised, discovered or
reduced to practice by the Employee, whether by his or herself or jointly with
others, from the time of  becoming an employee of the Corporation until the
termination of that status that is directly related to the business of the
Company, shall be deemed work for hire and shall be promptly disclosed in
writing to the Corporation and are to redound to the benefit of the Corporation
and become and remain its sole and exclusive property.



18.2

By executing this Agreement, Employee hereby transfers and assigns to the
Corporation, or person, firms or corporations designated by the Corporation, any





4/1/2014 11:33 AM

Page 7 of 10







or all of  Employee’s rights, title and interest in and to any and all
developments, inventions, computer programs, discoveries, improvements,
processes, devices, copyrights, patents and patent applications therefore, and
to execute at any and all times any and all instruments and do any and all acts
necessary or which the Corporation may deem desirable in connection with
conveying, transferring and assigning Employee’s entire right, title and
interest in and to any inventions, discoveries, improvements, computer programs,
processes devices, copyrights, patent applications therefore or patents thereon
in any way related to the technology or trade secrets developed, discovered or
reduced to practice by Employee during the term of this Agreement, it being the
express understanding and agreement of the parties that any and all future
developments, inventions, and discoveries of Employee during the term hereof
shall be the property of the Corporation, or its assigns.



19

PATENTS AND COPYRIGHTS.



19.1

Employer shall cause to be filed United States and foreign patent and/or
copyright applications on each invention reasonably deemed to be patentable or
copyrightable and embodied in any technology developed and reduced to practice
during the term hereof which inure to the Corporation by virtue of the
provisions of this Section 19.



19.2

The Corporation shall forfeit patent rights or copyrights to any patentable or
copyrightable technology developed by Employee during the term hereof in any
jurisdiction in which it fails to file patent or copyright applications after a
timely request by Employee.  Employer shall provide to Employee a copy of each
application filed, and within six (6) months thereafter Employee shall
designated what, if any, foreign countries he desires applications to be filed.
 Patent or copyright prosecution and maintenance shall be done by an attorney to
be selected by the Corporation and approved by Employee, which approval shall
not be unreasonably withheld.  All reasonable expense of filing, prosecution and
maintenance of domestic and foreign patents or copyrights and patent or
copyright applications shall be borne by Employer.



19.3

Employer and Employee agree to forebear from, and not permit others to make or
permit any public disclosure of any of the patentable matter prior to the
application for a United States patent.  All foreign patent applications shall
be made no later than one (1) year following the date of the U.S. patent
application.



19.4

All patents under Section 19 herein shall be applied for in the name of
Employee, as inventor, and shall be assigned to the Corporation or its assigns.
 All copyrights shall be registered in the name of the Corporation.  The
Employee shall, upon demand, execute and deliver to the Corporation or its
assigns such documents or assignments as may be deemed necessary or advisable by
counsel for the Corporation or its assigns for filing in the appropriate patent
offices to evidence the assignment of the patent rights hereby granted.





4/1/2014 11:33 AM

Page 8 of 10











20

REPRESENTATIONS OF EMPLOYEE.  The Employee represents that, to the best of his
knowledge and belief, neither his affiliation with the Corporation, nor his
holding any position as officer, director, Employee, or consultant with the
Corporation, nor his ownership of common stock in the Corporation, nor his
performing any other services for the Corporation violates any presently
existing, valid and enforceable contract, agreement, commitment or other legal
relationship between Employee and any other person or entity.



21

ATTORNEYS’ FEES.  In the event there is any arbitration between the parties
concerning this Agreement, the successful party shall be awarded reasonable
outside attorneys’ fees and arbitration costs, including the reasonable outside
attorneys’ fees and costs incurred in the collection of any judgment.



22

NOTICES.  All notices required or permitted hereunder shall be sufficient if
delivered personally or by certified mailed to the parties at the address set
forth below or at such other address as either party may designate in writing
from time to time.  Any notice by mailing shall be effective 48 hours after it
has been deposited in the United States certified mail, return receipt
requested, duly addressed and with postage prepaid.



22.1

Employer:

AF Ocean Investment Management Company

6371 Business Blvd. No. 200

Lakewood Ranch, FL  34240



22.2

Employee:

Andy Z. Fan

530 Elm Drive, #105

Las Vega, NV  89169



23

PARTIAL INVALIDITY.  If any provisions of this Agreement are in violation of any
statute or rule of law of any state or district in which it may be sought to be
enforced, then such provisions shall be deemed null and void only to the extent
that they may be in violation thereof, but without invalidating the remaining
provisions.



24

BINDING EFFECT.  This Agreement shall be binding upon and inure to the benefit
of the respective parties hereto, their heirs, personal representatives,
successors and assigns; provided, however, that Employee may not assign his
employment hereunder, and any assignment by Employee in violation of this
Agreement shall vest no rights in the purported assignee.



25

WAIVER.  No waiver of any breach of any one of the agreements, terms, conditions
or covenants of this Agreement by the Employer or the Employee shall be deemed
to imply or constitute a waiver of any other agreement, term, condition or
covenant of this Agreement.  The failure of either party to insist on strict
performance of any agreement, term, condition or covenant, herein set forth,
shall not constitute or be construed as a waiver of the rights of either or the
other thereafter to enforce any other default of such





4/1/2014 11:33 AM

Page 9 of 10







agreement, term, condition or covenant; neither shall such failure to insist
upon strict performance be deemed sufficient grounds to enable either party
hereto to forego or subvert or otherwise disregard any other agreement, term,
condition or covenants of this Agreement.



26

GOVERNING LAW.  This Agreement and the rights and duties of the parties shall be
construed and enforced in accordance with the laws of the State of Florida.



27

ENTIRE AGREEMENT.  This Agreement constitutes the entire agreement of the
parties hereto with respect to the subject matter thereof.  There are no
representations, warranties, conditions or obligations except as herein
specifically provided.  Any amendment or modification hereof must be in writing.

IN WITNESS WHEREOF, each of the parties to this Agreement has duly executed it
on the day and year first above written.




 

EMPLOYER:

 

AF OCEAN INVESTMENT MANAGEMENT COMPANY

By:




/s/ ANDY Z FAN

 

Andy Z. Fan, Director and Chairman of the Board

 

 

 

EMPLOYEE

 




/s/ ANDY Z FAN

 

Andy Z. Fan, President and CEO








4/1/2014 11:33 AM

Page 10 of 10





